Citation Nr: 0112734	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  99-11 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under 38 U.S.C.A. § 1318.  

3.  Entitlement to service connection for tuberculosis, for 
the purpose of accrued benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from November 1950 to July 1952.  
He died on December [redacted], 1994, and is survived by the 
appellant, his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
RO, which denied the appellant's claims of entitlement to 
service connection for the cause of the veteran's death, 
dependency and indemnity compensation (DIC) benefits under 
38 U.S.C.A. § 1318, and service connection for tuberculosis 
for accrued benefits purposes.  Entitlement to burial 
allowance as an accrued benefit was granted at that time.

In identifying the above issues, the Board has noted the 
appellant's September 1999 withdrawal of her DIC claim.  
However, soon thereafter, she revoked her power of attorney 
with her prior representative, and secured new representation 
in the appeal (VFW), who in March 2000 expressed an intention 
to revive and continue her appeal of denial of her DIC claim.  


REMAND

A July 1998 memorandum from VA Records Management Center, St. 
Louis, MO, indicates that the claims folder had not been 
found and that a rebuilt folder was enclosed.  The rebuilt 
claims folder contains documents received at the RO beginning 
in February 1995.

During the veteran's lifetime, service connection was 
apparently not established for any disability.

According to the certificate of death, the veteran died in 
December 1994.  The cause of death was shown to be acute 
myocardial infarct, due to or as a consequence of coronary 
atherosclerosis.  An other significant condition contributing 
to death but not resulting in the underlying cause was 
cardiomyopathy.  The approximate interval between the acute 
myocardial infarct and death was noted to be immediate.

It is initially noted that the December 1994 certificate of 
death for the veteran indicates that he died in the emergency 
room of a private hospital.  The records of this treatment 
were not obtained by the RO, although the RO advised the 
appellant in the July 2000 Supplemental Statement of the Case 
that if she would submit records from Good Samaritan Health 
Center, these records would be relevant to the issue on 
appeal.  The RO did not attempt to obtain the records 
directly, with the appellant's consent.  Accordingly, records 
regarding the treatment of the veteran on or before December 
[redacted], 1994 should be requested and obtained from Good Samaritan 
Regional Health Center.  

Additionally, VA treatment records of November and December 
1994 indicate that the veteran was provided a pulmonary 
consultation, which resulted in a recommendation of 
diagnostic bronchoscopy (refused by the veteran).  See VA 
Hospital discharge summary (Marion, Illinois), dated December 
2, 1994.  The records are unclear as to whether a sputum 
cytology was obtained, as requested, or the results of the 
pulmonary consultation, so close to the date of his death.  
Given the contentions and claims on appeal, copies of these 
potentially dispositive records should be requested and 
obtained for use in the appeal.  

The appellant asserts that the cause of the veteran's death 
was due to the veteran's claimed or hypothetically service-
connected tuberculosis and/or respiratory 


disorder, which substantially or materially caused, or 
hastened the veteran's death.  The claims file shows, 
however, that the veteran's service medical records were 
apparently  not received at the VA RO until December 1998.  
The appellant thus also argues that had the veteran's service 
medical records been on file at VA when the veteran filed his 
original claim of service connection in 1952, that it would 
have been granted, so as to presently warrant accrued and DIC 
benefits on a hypothetical basis.    Additionally, while the 
statement of the case (SOC) indicates that VA "computer 
files" revealed that a prior claim of service connection for 
tuberculosis had been denied, apparently without benefit of 
receipt of the veteran's service medical records, no 
documentation of the RO's efforts in this regard are on file.  
The Board is not in a position to determine whether the RO's 
efforts in this regard meet regulatory requirements and would 
withstand United States Court of Appeals for Veterans Claims 
scrutiny.  As such, specific and detailed documentation must 
be obtained and maintained in the veteran's VA claims file, 
as to what specific efforts have been employed in attempting 
to determine whether the veteran was or was not service 
connected for a disorder, whether his VA claims file was ever 
located, and the results of each search effort.  

Finally, it must be noted that VA medical evidence of record 
is incomplete, inadequate and conflicts with some of the 
private medical opinion evidence, warranting clarification on 
Remand.  Specifically, the June and September 2000 VA medical 
opinions indicate that it was more likely than not that the 
veteran's bronchitis and coronary heart disease were due to 
his previous history of cigarette smoking, and not due to his 
previous tuberculosis, since the former are more commonly due 
to smoking, and not tuberculosis.  In reaching this 
conclusion, however, the September 2000 VA medical opinion 
mischaracterizes the June 2000 private medical statement of 
R. H. Garretson, M.D.  In his June 2000 statement, Dr. 
Garretson opines that the veteran's pulmonary tuberculosis 
was a major contributing factor in the veteran's fatal heart 
attack.  The September 2000 VA medical opinion dismisses Dr. 
Garretson's statement as being merely "speculative."  


While the basis of Dr. Garretson's opinion remains unclear, 
and thus, the record might ultimately be considered 
speculative, the June 2000 medical opinion cannot reasonably 
be said to be speculative.  Moreover, the appellant's 
representative assumes that Dr. Garretson had been the 
veteran's treating physician at Physician Services 
Corporation of Southern Illinois (PSCSI).  This may or may 
not be accurate-the record is silent.  The salient point the 
Board emphasizes is that neither of these directly 
conflicting VA and private medical statements are complete, 
or sufficient to provide a suitable basis to either grant or 
deny the claim: the basis of Dr. Garretson's statement is 
undetermined, and both the June and September 2000 VA medical 
opinions are incomplete, for failure to address the central 
medical question presented by the issues on appeal, and for 
additional reasons listed below, mainly, for lack of review 
of the both the veteran's service medical and terminal 
treatment records.

Accordingly, upon the RO's completion of the above requested 
development, another VA medical opinion should be obtained, 
to include reference to the veteran's service medical 
records, his terminal treatment records of December [redacted], 1994, 
if available, as well as the November and December 1994 VA 
hospital treatment records, each and every private medical 
opinion of record, specifically to include the June 6, 2000 
medical opinion of Dr. R. H. Garretson.  

1.  The RO should appropriately contact 
the appellant and request that she submit 
the names, addresses, and approximate 
dates of treatment of any and all VA 
and/or non-VA (private) care providers 
who treated the veteran for any cardiac 
and/or respiratory symptomatology, or 
residuals of tuberculosis, from July 1952 
to December [redacted], 1994, including Drs. 
Sondoval, Garretson, Huffstutler, and 
PSCSI, dated from July 


1952 to December 1994, and Good Samaritan 
Regional Health Center, for November and 
December 1994.  

Thereafter, the RO should obtain copies 
of any additional VA and/or non-VA 
(private) records dated from July 1952 to 
December 1994, including those from the 
Marion, Illinois, VA Medical Center, to 
include the complete records of 
hospitalization from November 24 to 
December 2, 1994, Drs. Sondoval, 
Garretson, Huffstutler, and PSCSI, and 
Good Samaritan Regional Health Center, 
dated from July 1952 to December 1994, as 
well as any other VA and/or non-VA 
medical facility or provider identified 
by the appellant and so dated.  All 
records from the VA Marion, Illinois, 
Medical Center should be obtained for the 
period July 1952 through December 1994.  

As to any private treatment records, the 
RO should first secure the necessary 
release(s), prior to the RO obtaining 
copies of any such records.  

2.  The RO should contact Dr. Garretson 
and Dr. Huffstutler, requesting specific 
identification of the basis(es) of the 
March 2000, June 2000 and July 2000 
medical opinions.  Each should be 
requested to submit copies of all 
supportive medical and/or treatment 
records.  Any reply must be documented 
and retained in the VA claims file.  



3.  Upon the completion of the above, the 
RO should obtain a clarified medical 
opinion, if possible, from the VA 
physicians who signed the September 2000 
VA medical opinion report, specifically 
to include a documented review of the 
veteran's service medical records, his 
terminal treatment records of December 
[redacted], 1994, the November and December 1994 
VA hospital records, a careful reading of 
Dr. Garretson's June 6, 2000 medical 
opinion, as well as any other records 
obtained pursuant to this Remand.  The VA 
physicians are asked to specify the basis 
as to each factual or medical conclusion 
reached, with reference to all supporting 
evidence.  

4.  Thereafter, the RO should complete 
any further development deemed warranted 
by the record, to include ensuring the 
receipt of a comprehensive and detailed 
VA medical opinion.

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.



6.  Thereafter, the RO should 
readjudicate the claims for service 
connection for the cause of the veteran's 
death, as well as entitlement to DIC 
under 38 U.S.C.A. § 1318, and service 
connection for residuals of tuberculosis, 
for accrued benefits purposes, each in 
light of all of the pertinent evidence of 
record (to include that associated with 
the claims file on remand), and all 
applicable legal authority.  

7.  If any decision remains adverse to 
the appellant, she and her representative 
should be issued a supplemental statement 
of the case, which includes citation to 
all pertinent regulation, and afforded a 
reasonable opportunity to respond before 
the case is returned to the Board for 
further appellate consideration.  
Evidence recently submitted and not 
previously considered must be reviewed 
and cited in the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


